Action for damages for personal injuries and companion action for expenses and loss of services as a consequence of the defendant’s truck running over the infant plaintiff while she was crossing a street at an intersection crosswalk in BrooHyn. The jury found for the infant plaintiff in the sum of $20,000, and for the adult plaintiff in the sum of $5,000. Judgment reversed on the facts and a new trial granted, costs to abide the event, unless within ten days from the entry of the order hereon plaintiffs stipulate to reduce to $15,0,00 and $3,000, respectively, the verdicts rendered in their favor; in wMch event the judgment, as thus reduced, is unanimously affirmed, with costs to the defendant on the appeal. The verdicts rendered are excessive. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.